THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

GUA|RONEX MART|NEZ,
Plaintiff, :
v. : 3:18-CV-1557
(JUDGE MAR|AN|)
BROOKMONT HEALTH CARE CTR.,

Defendant.

' ORDER
AND NOW, THlS Q ;2 DAY OF MAY, 2019, upon review of Chief Magistrate

Judge Schwab’s Report and Recommendation (“R&R”) (Doc. 22) for clear error or manifest
injustice, lT lS HEREBY ORDERED THAT the R&R (Doc. 22) is ADOPTED AS MOD|F|ED:
1. Defendant’s l\/lotion to Dismiss Plaintiff’s Comp|aint (Doc. 17) is GRANTED.
2. The above-captioned action is D|SM|SSED for the reasons set forth in the R&R.
However, the dismissal is W|THOUT PREJUD|CE to the right of Plaintiff to file an
Amended Comp|aint within 21 days of the date of this Order, which properly sets

forth a basis for diversity of citizenship.1

 

1 The R&R correctly notes that Plaintiff”s Comp|aint (Doc. 2) alleges that Plaintiff Guaironex
Martinez resides in Stroudsburg, PA, and that Defendant Brookmont Health Care is located in Effort, PA.
Nonetheless, 28 U.S.C. § 1332 directs that, in determining whether diversity of citizenship exists, a
corporation is a “citizen of every State . . . by which it has been incorporated and of the State . . . where it
has its principal place of business". Thus, Defendant’s address provided by Plaintiff is not dispositive of the
issue of diversity. Here, Defendant asserts in its brief in support of its motion to dismiss that “Brookmont
Health Care Center is both incorporated in and has its principal place of business in Pennsylvania” (Doc.
18, at 5), an assertion which lacks any support in the record. Although the Court recognizes that “the
burden of establishing the [existence of subject-matter jurisdiction] rests upon the party asserting
jurisdiction,” Kokkonen v. Guardian Life /ns. Co. ofAm., 511 U.S. 375, 377 (1994), i.e. Guaironex Martinez,
and that Plaintiff has not, at this time, set forth facts in his Comp|aint properly pleading diversity of

 

 

3. The action is REMANDED to Chief Magistrate Judge Schwab for further proceedings

consistent with this Order.

 
   

 

Hobert D._Mariani
United States District Judge

 

citizenship, the Court is hesitant to dismiss the Comp|aint with prejudice without allowing the pro se Plaintiff
an opportunity to understand the jurisdictional issues and attempt to amend his complaint if he believes
there is a basis for asserting that Defendant is incorporated in a different state and that Defendant’s
principal place of business is outside of Pennsylvania. Given the pro se nature of the Comp|aint and
Defendant’s unsupported statement attempting to demonstrate a lack of diversity, the Court cannot
unequivocally conclude that diversity of citizenship does not exist. Plaintiff will thus be permitted an
opportunity to amend his complaint to attempt to cure the jurisdictional deficiencies noted in the R&R and
herein.

